 



Amendment No. 2 to
Collaboration and License Agreement
This Amendment No. 2 to Collaboration and License Agreement (“Amendment”) is
made effective as of February 8, 2008 (“Amendment Date”) by and between Memory
Pharmaceuticals Corp., a Delaware corporation (“Memory”) and Amgen Inc., a
Delaware corporation (“Amgen”).
Whereas, Memory and Amgen are parties to that certain Collaboration and License
Agreement having a date of October 14, 2005 and Amendment No. 1 having a date of
September 18, 2006 (as amended, the “Agreement”).
Whereas, Memory and Amgen desire to extend the Original Term (as defined in the
Agreement) and make certain additional amendments to the Agreement, all as set
forth in this Amendment.
Now, therefore, in consideration of the premises and the mutual promises and
agreements set forth herein, and intending to be legally bound hereby, the
parties agree as follows:
1. Defined Terms. Capitalized terms used but not defined in this Amendment shall
have the meanings assigned to such terms in the Agreement.
2. Extension of Original Term. The Parties agree that the Original Term of the
Research Collaboration is hereby extended until one (1) year after the Amendment
Date (the “First Extension Period”), at which time it shall terminate unless
further extended as set forth immediately below. If Amgen provides written
notice to Memory on or before sixty (60) days prior to the end of the First
Extension Period that Amgen desires to extend the Original Term from the end of
the First Extension Period for a one (1) year period, and if Memory thereafter
agrees in writing to such extension prior to thirty (30) days prior to the end
of the First Extension Period, then the Original Term shall be extended for such
additional one (1) year period (such additional one (1) year period, the “Second
Extension Period”). During the First Extension Period and, if applicable, the
Second Extension Period, Memory shall perform the research activities set forth
on Appendix A attached hereto and such additional in vitro and in vivo
characterization as reasonably requested by Amgen and as mutually agreed upon by
the Parties (collectively, the “Extension Period Research Activities”). The
Extension Period Research Activities shall be deemed part of the Research
Workplan. The Parties expect that Memory will use an average of [*] FTEs to
perform the Extension Period Research Activities, and that the actual number of
FTEs used by Memory for such performance will vary from time to time. Amgen
shall have no obligations to make any research funding or other payments to
Memory for the provision of any FTEs, to reimburse Memory for any FTE time, or
to pay any FTE Rate with respect to any FTEs.

1

[*] CONFIDENTIAL TREATMENT IS REQUESTED



--------------------------------------------------------------------------------



 



3. Milestones.
     (a) Subject to Section 3(d) below, Amgen shall pay to Memory each of the
following applicable one-time milestone payments following achievement of the
corresponding milestone event by Amgen, its Affiliates or sublicensees. To the
extent applicable, the milestone payments referenced in Sections 3(a)-(c) of
this Amendment shall be in addition to, and not in substitution of, the
milestone payments set forth in the Agreement.

      Milestone Event   Milestone Payment
[*]
  US$[*]
[*]
  US$[*]
[*]
  US$[*]
[*]
  US$[*]

     (b) Notwithstanding the foregoing in Section 3(a), but subject to Section
3(d) below, in the event, but only in the event, that the Original Term is
extended for the Second Extension Period pursuant to Section 2 of this
Amendment, then (i) the milestone payment set forth above in Section 3(a) for
[*] shall be changed from US$[*] to US$[*], (ii) the milestone payment set forth
above in Section 3(a) for [*] shall be changed from US$[*] to US$[*], and
(iii) an additional milestone event and milestone payment shall be added as
follows:

      Milestone Event   Milestone Payment
[*]
  US$[*]

     (c) Amgen shall only be obligated to make each of the milestone payments in
Sections 3(a) and (b) of this Amendment (subject to adjustment under Section
3(d) below, if applicable) once, for the first occurrence of the respective
milestone event, regardless of how many times the event may be subsequently
achieved with one or more Products. In no event shall Amgen be obligated to pay
to Memory under Section 3 of this Amendment more than US$[*] for the achievement
of all the milestones if the Original Term is not extended for the Second
Extension Period or more than US$[*] for the achievement of all the milestones
if the Original Term is extended for the Second Extension Period, in each case
regardless of how many times milestone events are achieved and regardless of
whether they are achieved by Primary Products, Secondary Products or both.
     (d) Upon a Change of Control of Memory during the First Extension Period,
each additional milestone payment specified in Section 3(a) of this Amendment
shall be reduced to an amount equal to a percentage of such specified payment as
follows:
     Upon a Change of Control of Memory within 90 days of the Amendment
Date      [*]%
     Upon a Change of Control of Memory on or between the 91st and 180th day
after the Amendment Date      [*]%
     Upon a Change of Control of Memory on or between the 181st and 270th day
after the Amendment Date      [*]%
     Upon a Change of Control of Memory on or between the 271st and 365th day
after the Amendment Date      [*]%

2

[*] CONFIDENTIAL TREATMENT IS REQUESTED



--------------------------------------------------------------------------------



 



Upon a Change of Control of Memory during the Second Extension Period, the
additional milestone payment and each additional amount of milestone payments
specified in Section 3(b) of this Amendment shall be reduced to an amount equal
to a percentage of such specified payment as follows:
     Upon a Change of Control of Memory on or between the 366th and 455th day
after the Amendment Date      [*]%
     Upon a Change of Control of Memory on or between the 456th and 545th day
after the Amendment Date      [*]%
     Upon a Change of Control of Memory on or between the 546th and 635th day
after the Amendment Date      [*]%
     Upon a Change of Control of Memory on or between the 636th and 730th day
after the Amendment Date      [*]%
Notwithstanding the foregoing in this Section 3(d), if Amgen provides written
notice of its election to have Memory continue to provide the Extension Period
Research Activities after receiving notice of a Change of Control of Memory and
Memory does actually provide such Extension Period Research Activities for the
duration of the applicable period (i.e., First Extension Period and/or Second
Extension Period), then the additional milestones payable pursuant to Sections
3(a) and 3(b), as the case may be, shall be payable without adjustment in
accordance with Section 3(a) and 3(b), as applicable.
4. Additional Definitions. For purposes of Section 3 of this Amendment, the
following definitions shall apply:
[*]
5. Amended Definitions.
     (a) The definition of Collaboration Compound set forth in Section 1.10 of
the Agreement is hereby deleted and replaced in its entirety with the following:
“‘Collaboration Compound’ means a PDE10 inhibitor or modulator (a) for which
Amgen during the Agreement Term has rights, whether by reason of its own
conception of such inhibitor or modulator or under agreement with a Third Party,
(b) was identified or confirmed as a PDE10 inhibitor or modulator through the
use of the Memory Screening Technology, and (c) which Amgen or its Affiliate has
dosed in a human within [*] after the Effective Date.”
     (b) The definition of [*] set forth in Section 1.53 of the Agreement is
hereby deleted and replaced in its entirety with the following:
     [*]
     (c) The definition of Secondary Compound set forth in Section 1.60 of the
Agreement is hereby deleted and replaced in its entirety with the following:

3

[*] CONFIDENTIAL TREATMENT IS REQUESTED



--------------------------------------------------------------------------------



 



“‘Secondary Compound’ means (i) a PDE10 inhibitor or modulator, other than a
Primary Compound, (a) for which Amgen during the Agreement Term has rights,
whether by reason of its own conception of such inhibitor or modulator, or under
agreement with a Third Party, (b) was identified or confirmed as a PDE10
inhibitor or modulator through the use of the Memory Screening Technology, and
(c) which neither Amgen nor its Affiliate has dosed in a human within [*] after
the Effective Date, or (ii) [*] or as identified by Memory on Schedule 1.60
attached hereto.”
6. Other Amended Provisions.
     (a) Section 4.3(d)(ii) of the Agreement is hereby deleted and replaced in
its entirety with the following:
“Notwithstanding Section 4.3(d)(i), except as provided in the next sentence, a
Product that includes, in whole or as a component thereof, a Collaboration
Compound shall be presumed to be a Primary Product until such time as it is
determined to be a Secondary Product. An inhibitor or modulator of PDE10
comprising a composition of matter claimed in a patent application within a
Memory Patent Right or a Joint Patent Right shall, prior to Launch, be presumed
to be a Primary Product. In the event Amgen pays to Memory a milestone payment
for a Collaboration Compound that is presumed to be a Primary Product and it is
subsequently determined to be a Secondary Product (e.g., such compound is not
dosed in a human within [*] after the Effective Date), and such milestone event
has not otherwise been achieved by a Primary Product, then Amgen shall have the
right to credit against any other payments due from Amgen to Memory under this
Agreement an amount equal to the difference between the amount payable for such
milestone event for a Primary Product and the amount payable for such milestone
event for a Secondary Product.”
If Memory terminates the Research Collaboration during the First Extension
Period, then the first sentence of Section 4.3(d)(ii) of the Agreement set forth
in this Section 6(a) shall be deleted and replaced in its entirety with the
following: “Notwithstanding Section 4.3(d)(i), except as provided in the next
sentence, a Product that includes, in whole or as a component thereof, a
Collaboration Compound shall be presumed to be a Secondary Product until such
time as it is determined to be a Primary Product.” and if Amgen has paid to
Memory prior to such termination of the First Extension Period a milestone
payment for a Collaboration Compound that is presumed to be a Primary Product
based on Section 4.3(d)(ii) of the Agreement, then Memory shall pay to Amgen
within [*] of the termination of the First Extension Period the difference
between the amount payable for such milestone event for a Primary Product and
the amount payable for such milestone event for a Secondary Product.
     (b) Sections 7.3(a), 7.3(b), 7.3(c), 7.3(d) and the last two sentences of
Section 7.3(f) of the Agreement are no longer applicable and are hereby deleted
(but such deletions shall not result in any re-numbering of the sections of the
Agreement and references to Section 7.3 or Section 7.3(a), 7.3(b). 7.3(c) or
7.3(d) in other provisions of the Agreement shall remain for historical purposes
and as necessary for operation of such other provisions (e.g., Section 7.3(e)).
The following sentence will be added to the end of Section 7.3(e):
“Notwithstanding the above,

4

[*] CONFIDENTIAL TREATMENT IS REQUESTED



--------------------------------------------------------------------------------



 



the foregoing rights in this Section 7.3(e) will only relate to the work carried
out under the Original Term.”
7. Termination of Research Collaboration. Memory shall have the right to
terminate the Research Collaboration at any time after the date hereof by giving
Amgen at least four (4) weeks’ prior written notice thereof. In the event that
Memory terminates the Research Collaboration as provided in this Section 7, this
Amendment shall terminate and the Agreement as in effect prior to this Amendment
shall be reinstated as if this Amendment had not been entered into by the
Parties, Amgen shall have no obligation with respect to the milestone payments
or additional milestone payments set forth in Section 3 of this Amendment and
Memory shall have no further obligation to perform any research work under the
Agreement. Upon a termination or expiration of the Research Collaboration,
Memory will promptly transition to Amgen research activities under the Research
Collaboration as reasonably requested by Amgen. Notwithstanding the above in
this Section 7, in the event Memory terminates the Research Collaboration during
the Second Extension Period, Memory shall be entitled to the additional
milestone payments included in Section 3(a).
8. Miscellaneous. This Amendment shall be governed by the laws of the State of
New York, without regard to its principles of conflicts of law. This Amendment
may be executed in two or more counterparts, each of which shall constitute an
original, but all of which, when taken together, shall constitute but one
instrument. This Amendment shall be binding upon each party hereto and its
respective successors and assigns. This Amendment shall not be assignable by
either Party except together with a permitted assignment of the Agreement, and
any other assignment of this Amendment shall be null and void and of no legal
effect. The waiver by a Party of a breach or a default of any provision of this
Amendment by the other Party shall not be construed as a waiver of any
succeeding breach of the same or any other provision, nor shall any delay or
omission on the part of a Party to exercise or avail itself of any right, power
or privilege that it has or may have hereunder operate as a waiver of any right,
power or privilege by such Party. Except as expressly modified by the terms of
this Amendment, the terms and provisions of the Agreement shall remain in full
force and effect. Amgen and Memory affirm that the Agreement, as amended by this
Amendment, is a valid and binding obligation, enforceable in accordance with its
terms.
[signature page immediately follows]

5

[*] CONFIDENTIAL TREATMENT IS REQUESTED



--------------------------------------------------------------------------------



 



     In Witness Whereof, the Parties hereto have executed this Amendment as of
the date first set forth above.

                  Amgen Inc.   Memory Pharmaceuticals Corp.    
 
               
By:
  /s/ Andrew Gengos   By:   /s/ Vaughn Kailian    
 
               
Name:
  Andrew Gengos   Name:   Vaughn Kailian    
 
               
Title:
  VP Strategy & Corporate Development   Title:   President & CEO    
 
               

6

[*] CONFIDENTIAL TREATMENT IS REQUESTED



--------------------------------------------------------------------------------



 



Appendix A
Research Activities

[*]

7

[*] CONFIDENTIAL TREATMENT IS REQUESTED